U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 May 5, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Direxion Insurance Trust (the “Trust”) File Nos. 333-93813 and 811-09761 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the Dynamic VP HY Bond Fund that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated April 30, 2011 filed electronically as Post-Effective Amendment No. 33 to the Trust’s Registration Statement on Form N-1A on April29, 2011. If you have any questions concerning the foregoing, please contact Adam Henkel of U.S. Bancorp Fund Services, LLC at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC
